DETAILED ACTION
Application 16/592318, “FUEL CELL CATALYST SUPPORT BASED ON DOPED TITANIUM SUBOXIDES”, was filed with the USPTO on 10/3/19 and claims priority from a provisional application filed on 10/3/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/20/19. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roh (US 2014/0308603) and Lowry (US 2016/0236174).
Regarding claims 1-5, 13, 15-17 , Roh teaches fuel cell electrocatalyst (abstract; paragraph [0010]) comprising: a support structure including: at least one 

Roh does not appear to teach the catalyst including a first dopant such as molybdenum and a second dopant such as silicon.
In the fuel cell art (paragraph [0270]), Lowry teaches that a titanium oxide support material may be provided with dopants such molybdenum, tungsten and silicon for the benefit of altering or improving the properties of the titanium oxide (e.g. [0070, 0222, 0253, 0278] for molybdenum; [0071, 0253, 0278, 0285, 0278] for tungsten; [0071, 0284] for silicon).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Roh by doping the titanium oxide with first and second dopants, such as molybdenum or tungsten and silicon for the benefit of improving (or at least altering) the properties of the titanium oxide as taught by Lowry.  Moreover, although Lowry emphasizes the dopants individually, it would have further been obvious to add them in combination as first and second dopants for the benefit of achieving a combination of the effects for which the dopants are individually known.   

Regarding claim 6, 7, 18 and 19, Roh and Lowry remain as applied to claim 1 or 15.  
The cited art does not explicitly teach that the titanium oxide is of the form Ti3O5 with added dopant representable by MoxSiy, each of x and y being less than 0.5.  
However, Roh does teach the titanium oxide as a titanium suboxide of the form “Ti3O2x-1” (paragraph [0002]) and/or “TixO2x-1”, wherein x is an integer from 2 to 9 (paragraph [0027]).  Ti3O5 corresponds to the named formula when x=3, and is thus found to be implicitly taught, or at least obvious in view of the teaching of Roh.

As to the dopant being of the form MoxSiy, this form is simply found to provide a formulaic representation of the addition of molybdenum and silicon as the two dopants to the titanium oxide.  Adding molybdenum and silicon together as dopants is found to be obvious in view of Lowry as described in the rejection of claim 1 and 15.
As to the requirement that x and y are each less than 0.5, it has been held that “differences in concentration or temperature will [generally] not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05 IIA).  In this case, a skilled artisan would understand that when adding dopants to a chemical compound to achieve a desired effect, the effect starts as negligible with zero percent dopant, and increases as dopant concentration is increased.  Claiming that x and y are each less than 0.5 includes the near 0% dopant range, and further suggests that small amounts of dopant are added, which can be near the 0% range.  Since no criticality can be demonstrated over the range of “x and y are each less than 0.5”, this feature is found to be prima facie obvious, with a skilled artisan understanding that the concentration of each of x and y are result-effective variables which can be manipulated at low concentration in order to produce (or omit) the known or desirable effect described by Lowry in the paragraphs named in the rejection of claim 1.  
As to claims 8 and 9, the claimed compounds are found to be obvious for the same reasoning.  More specifically, for each claim, at least one of x and y are unspecified; therefore, no criticality can be established for the compound as claimed.

Regarding claims 11 and 12, Roh and Lowry remain as applied to claim 1.  The cited art is silent as to support structure band gap being less than 1 eV, such as 0.31 eV.  
However, as described in MPEP 2112 III, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under 35 U.S.C. 102 or 103, notwithstanding the lack of an express teaching of the property.   In this case, the cited art does teach an electrocatalyst including a silicon-molybdenum doped titanium suboxide support structure, i.e. same or similar materials to those claimed, as described in the rejection above. It follows that either the claimed effects and physical properties, i.e. recited band gap, would implicitly be achieved by the invention of the cited art as detailed above or otherwise, the claim omits essential elements or features required for applicant’s electrocatalyst to provide the recited properties.

Regarding claims 14, Roh and Lowry remain as applied to claim 13.  Roh does not expressly teach wherein the platinum or platinum alloy is platinum or platinum alloy nanoparticles. 
However, Roh does teach it as known to provide the platinum as platinum particles and platinum alloy particles in background (paragraphs [0004-0005]).  This teaching does not characterize the particles as “nanoparticles”; however, the titanium which supports the platinum particles is of nanometer size (see Figure 1) and is described as “nanoparticles” (see abstract, paragraph [0002]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to supply the platinum or platinum alloy as nanoparticles for the benefit of supplying a structure small enough to be supported on the titanium suboxide nanoparticles which serve as the support structure.  


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roh (US 2014/0308603), Lowry (US 2016/0236174) and Mance (US 2006/0188775).
Regarding claims 11 and 12, Row and Lowry remain as applied to claim 1.  The cited art is silent as to support structure band gap being less than 1 eV, such as 0.31 eV.  
However, it is noted that Lowry does teach that the dopants, such as molybdenum, may be added to the titainia specifically for the purpose of altering the band gap thereof (paragraphs [0219, 0222, 0253, 0278]).  
Moreover, in the fuel cell art, Mance teaches that “when titania is appropriately doped, with, for instance Nb, it is far more conductive than non-doped titania. The doping of Nb into the TiO2 lattice will add electrons into the highest non-occupied orbitals of TiO2 effectively reducing the band gap and improve the electrical conductivity”, paragraph [0051].
Thus, Mance expressly teaches that reduction of band gap by doping is associated with improved electrical conductivity.  This teaching is consistent with general solid-state physics knowledge in that an insulator is a wide band gap material, a semi-conductor has a narrowed band gap, and a conductor has a closed band gap.  
Accordingly, claims 11 and 12 are obvious as being drawn to the optimization of a known-result effective variable (MPEP 2144.05), with improvement in conduction experimentally determinable and associated with proper doping of the titanium suboxide.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Regarding independent claims 10 and 20, the closest prior art includes Roh (US 2014/0308603), Lowry (US 2016/0236174) and Mance (US 2006/0188775), which are relevant to the claimed invention as described in the art rejections above.  As described, the cited art taken in combination teaches or suggests a molybdenum and/or silicon 
However, the cited art does not further expressly teach the molybdenum and silicon dopant added to Ti3O5 in the specific concentrations required to produce the claimed formula Ti3O5 –Mo0.2Si0.4. Additionally, applicant’s specification provides experimental evidence drawn to this embodiment (referred to as “TOMS” in applicant’s specification), indicating this embodiment as preferable to alternative catalyst support materials in terms of electrochemical behavior (see Figures and paragraphs [0150-0157] of the as filed specification), providing evidence of criticality to weigh against a prima facie case of obviousness.  
Therefore, based on the totality of the record, the invention of claims 10 and 12 is found to be sufficiently distinct from the teaching of the prior art so as to be nonobvious.  
No other closer prior art has been discovered which cures the deficiency of the cited art, or which independently fairly teaches or suggests the above described features of claims 10 and 20, in combination with the balance of the features of independent claims 1 and 15. Accordingly, claim 10 and 20 are found to contain allowable subject matter but are objected to only for being dependent on a rejected independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed: Kinoshita (US 2019/0016605) – general teachings on titanium suboxides, Ham (US 2013/0202889) – general teachings on titanium suboxides, Hitosugi (US 2007/0218646) – doping titanium oxide with two different dopants, Gulla (US 2015/0096896) –titanium suboxide catalyst for an electrode, Esfahani (Esfahani et al, “A fuel cell catalyst support based on doped titanium suboxides with enhanced conductivity, durability and fuel cell performance”, J. Mater. Chem. A, 2018, 6, 14805) related teachings by applicant.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723